DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 8, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (US 2018/0105896) in view of Einar et al (CA 618826).  
claims 2, and 17, YONEYAMA discloses a method for manufacturing cobalt sulfide and recovery (i.e., a valuable metal sulfide) including processing with a sulfuric acid acidic solution [abstract];  discloses separating  zinc sulfide before separating cobalt sulfide (i.e., recovering)  [0059].  YONEYAMA further discloses a neutralizer such as calcium carbonate (i.e., adding limestone) is added to the leachate to adjust the pH of a neutralization end solution to be obtained to 4 or less, thereby forming a neutralization end solution that is a mother liquor for recovering nickel and cobalt (i.e., including a valuable metal) [0056].  YONEYAMA further discloses a neutralized precipitate slurry wherein impurities such as trivalent iron ions and aluminum ions remaining in the solution are removed as neutralized precipitates [0056].  Claim 2 requires that the residual solution comprise cobalt, zinc, copper and manganese.  YONEYAMA discloses the use of an oxide ore containing valuable metals such as nickel, cobalt, manganese and copper [0047].  Furthermore, YONEYAMA expressly teaches that zinc may be present (par. 59).  
YONEYAMA  further discloses blowing amount of hydrogen sulfide gas is 1.5 to 2.5 times the theoretical equivalent amount necessary for sulfidation of cobalt contained in the sulfuric acid acidic solution (i.e., adding sulfuric acid and sulfide to the residual solution from which the iron and the aluminum are removed) [0034, 0035].   Regarding claim 19 and further regarding claim 2, it is noted that in the sulfidation step of Yoneyama, which is equivalent to step (b) of instant claim 2, sulfuric acid is already present in the solution and Yoneyama teaches that the pH is adjusted to be at most 4, which overlaps the instantly claimed range of 4-5.5.  While Yoneyama may not word this in the exact manner as claimed, i.e. adding the sulfuric acid for the purpose of adjusting claim 17 steps of preparing sulfuric acid and adding sulfuric acid to the residual solution is considered to be redundant, as sulfuric acid is already considered to be present in the solution of Yoneyama.  Absent a showing of unexpected results, additional sulfuric acid would either not be necessary, as it is already present, or would have been obvious to one of ordinary skill to make any necessary adjustments to the solution.  
In summary of steps (a) and (b) of claim 2, step (a) requires the removal of iron and aluminum from a residual solution by adding limestone (CaCO3) thereto, and step (b) requires recovery of valuable metal sulfides by adding sulfuric acid and sulfide to the solution after iron and aluminum have been removed.  Claim 2 further requires that the residual solution comprises at least iron and aluminum (to be removed at step (a)), cobalt and zinc (presumably recovered at step (b)), and copper and manganese impurities, which are not taught to be removed in said claim.  
Regarding step (a), Yoneyama expressly teaches the removal of impurities such as iron ions and aluminum ions as neutralized precipitates at the step in which calcium carbonate is added (pars. 55-56).  
Regarding step (b), Yoneyama expressly teaches the addition of sulfide for the purpose of recovering intended metal sulfides, wherein zinc, if present, can be selectively separated as a sulfide before separating nickel and cobalt as sulfides (par. 59).  Note that the potentially present contents of copper and manganese are never taught to be removed and/or recovered by Yoneyama.  Further, as the steps themselves appear to be substantially identical to those claimed, it is not expected that 
YONEYAMA does not explicitly teach adding sulfuric acid to the residual solution from which the valuable metal sulfide is recovered to remove sulfur.
 With respect to the difference, EINAR teaches a process for recovering metal values, including cobalt and zinc from ores, further teaches [use of hydrogen sulfide to precipitate metals in the form of sulfides [page 2, line 1-5]; [page 9, lines 11-14].  
As EINAR expressly teaches, sulfuric acid is a product of the sulfidation reaction (i.e., sulfuric acid is already present, thus avoiding the need for separately adding sulfuric acid to the residual solution from which the valuable metal sulfide is recovered) [page 9, line 17].   
	YONEYAMA and EINAR are analogous art as they are both drawn to the field of metal recovery.
In light of the motivation for the recovery of valuable metal sulfide in presence of sulfuric acid, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sulfidation of cobalt contained in the sulfuric acid acidic solution as taught by YONEYAMA by generation of sulfuric acid as taught by EINAR in order to complete the sulfidation reaction and thereby arrive at the claimed invention.  
YONEYAMA in view of EINAR does not disclose adding sulfuric acid to the residual solution from which the valuable metal sulfide is recovered to remove sulfur. 
 	However, the recitation in the claims that the sulfuric acid addition is “to remove sulfur” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that EINAR disclose sulfuric acid as presently claimed, it is clear that the sulfuric acid of EINAR would be capable of performing the intended use, i.e. to remove sulfur, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  
Regarding claim 1, YONEYAMA discloses a blowing amount of hydrogen sulfide gas is 1.5 to 2.5 times the theoretical equivalent amount necessary for sulfidation of cobalt contained in the sulfuric acid acidic solution (i.e., adding sulfuric acid and sulfide to the residual solution from which the iron and the aluminum are removed) and further teaches that the surplus hydrogen sulfide gas, which has not been consumed  is provided to the alkaline treatment and a solution containing NaHS is recovered to be repeatedly added in the sulfidation reaction (i.e., the initial hydrogen sulfide is 2.5 times the theoretical equivalent amount and the excess 1.5 is added back as NaHS, bringing the total sulfide amount equal to 4.0, with 2.5 coming from fresh hydrogen sulfide and 1.5 coming as NaHS generated by reaction with the surplus hydrogen sulfide) [0034, 0035]. YONEYAMA further discloses that by adding the hydrogen sulfide gas to cause the sulfidation reaction and adding the NaHS solution, a decrease in pH in the reaction system according to the sulfidation reaction is suppressed, and thus redissolving of CoS can be decreased [0033]. 

	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, although there are no disclosures on the amounts of sulfide as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
2S and NaHS, including over the amounts presently claimed, in order to decrease the redissolution of CoS [0033], and thereby arrive at the claimed invention.  
Regarding claim 7, YONEYAMA, as applied to claim 1, discloses that in a case where zinc is contained in the neutralization end solution, zinc can be precipitated as sulfide (i.e., wherein the valuable metal sulfide comprises zinc sulfide (ZnS) in a precipitated state) [0059].   
Regarding claim 8,   YONEYAMA, as applied to claim 1, further discloses blowing hydrogen sulfide into a sulfuric acid acidic solution containing cobalt and repeatedly (i.e., at least two times) adding NaHS solution [0011]. 
Regarding claim 13, YONEYAMA, as applied to claim 7, discloses that in a case where zinc is contained in the neutralization end solution, zinc can be precipitated as sulfide (i.e., wherein the valuable metal sulfide comprises zinc sulfide (ZnS) in a precipitated state), before separating cobalt as sulfide (i.e., CoS in a precipitated state) [0059].  
Regarding claim 14, Yoneyama teaches that the step that is equivalent to the instantly claimed step (b) may take place at a pH of 4, as discussed above.  
Claims 15 and 16 require the addition of sulfuric acid to remove sulfur so as to have pH 1-3 and 1.5-2, respectively.  Yoneyama already teaches that the pH of the sulfuric acid solution should be 4 or less prior to sulfidation, as shown above.  Given that Yoneyama already teaches an effective pH range that will encompass the claimed ranges of instant claims 15 and 16 and that the sulfidation reaction will yield more .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (US 2018/0105896) in view of Einar et al (CA 618826) as applied to claim 1 above, and further in view of Dreisinger (US 2012/0186398) and Campbell et al (US 2006/0228279), as evidenced by PubChem [PubChem listing of Sulfuric Acid Boiling Point, compiled from 1998 EPA data].  
Yoneyama, as combined with Einar, teaches a method according to claim 1, as shown above.  
YONEYAMA, as applied to claim 1, discloses adding calcium carbonate (i.e., limestone) as a neutralizer [0056]. 
YONEYAMA does not explicitly disclose adding the limestone at a pulp density of 20% by weight to 30% by weight.  
With respect to the difference, EINAR teaches a process for recovering metal values, including cobalt and zinc from ores, with ore suspensions initially containing from about 20 to 50% solids (i.e., pulp density of 20 to 50% by weight), wherein the ingredients are shown as % by weight on dry basis ([page 2, line 1-5]; [page 4, line 28]; [page 7, Line 10]), thus overlapping the range as presently claimed.  
As EINAR expressly teaches, water present during the leaching operation serves the function of dissolving the metal content solubilized by the action of the acid [page 4, line 24-26]. EINAR further expressly teaches proper ore pulp dilution (i.e., density) is 
YONEYAMA and EINAR are analogous art as they are both drawn to recovering cobalt and zinc values.
In light of the motivation of recovering valuable metal values, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the limestone addition of YONEYAMA, as combined with Einar, by adjusting the water present to achieve 20-50% solids by weight in the ore suspension as taught by EINAR in order to have sufficient water for dissolving the metal content solubilized by the action of acid and thereby arrive at the claimed invention.  
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
YONEYAMA in view of EINAR does not disclose the step at pH of 5 to 6 and at a temperature of 35 oC to 50 oC.
With respect to the difference, DREISINGER expressly teaches leaching of cobalt from iron-containing ores [title], further teaches removal of contaminants, including iron and aluminum using alkali from the cobalt containing solution  [0024], wherein the alkali includes limestone and lime in the range of pH from 3.5 to 5.5, (i.e., overlapping the range as presently claimed [0024] and at a temperature of ambient up to about the boiling point of the acid [0024], corresponding to a range from ambient to oF (=288 oC) as evidenced by PubChem [section 3.2.5] and overlapping the 35 oC to 50 oC range as presently claimed.
As DREISINGER expressly teaches, contaminants, including iron and aluminum are precipitated using limestone [column 4, lines 47].
YONEYAMA and DREISINGER are analogous art as they are both drawn to removal of iron and aluminum from recovery of cobalt. 
In light of the motivation of precipitation of iron and aluminum contaminants in the recovery of cobalt, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the limestone addition of YONEYAMA, as combined with Einar, by adjusting the pH between 3.5 to 5.5 and adjusting the temperature between ambient to the boiling point of the acid as taught by DREISINGER in order to precipitate iron and aluminum from the cobalt solution and thereby arrive at the claimed invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
YONEHAMA in view of EINAR and DREISINGER does not explicitly disclose allowing the reaction for 0.5 hours to 4 hours.
With respect to the difference, CAMPBELL expressly teaches a process for recovery of cobalt values from ore and cobalt sulfide intermediate, discloses acid leach followed by slurry neutralization and discloses a product liquor wherein the product liquor is neutralized by the addition of limestone for a retention time of 60 to 120 
As CAMPBELL expressly teaches, the neutralization is to hydrolyze and precipitate any Fe (III) and Al [0022].   
YONEYAMA and CAMPBELL are analogous art as they are both drawn to recovery of cobalt values.  
In light of the motivation of recovering cobalt values, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the limestone addition of YONEYAMA, as combined with Einar and Dreisinger, by carrying it for a retention time of 60 to 120 minutes as taught by CAMPBELL in order for hydrolyzing and precipitating any Fe(III) and thereby arrive at the claimed invention.  
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (US 2018/0105896) in view of Einar et al (CA 618826) as applied to claim 1 above, and further in view of Dreisinger (US 2012/0186398).  
Yoneyama, as combined with Einar, teaches a method according to claim 1, as shown above.  
Regarding claim 5, YONEYAMA discloses iron is leached as Fe2(S04)3 using sulfuric acid and subsequently the leachate is neutralized resulting in a neutralized 2(SO4)3.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP 2144.05.
YONEYAMA does not explicitly disclose precipitation wherein the aluminum is IPZOO1US / OP-1390US1.1precipitated in a solid state of Al (OH)3.
With respect to the difference, DREISINGER teaches [abstract] extraction of cobalt and discloses precipitation of Al wherein an alkali may be added to neutralize the residual acidity and to precipitate hydroxides, including aluminum (i.e., Al(OH)3), wherein the alkali includes limestone and lime ([0015];[0024]).
As DREISINGER expressly teaches, contaminants, including iron and aluminum are precipitated using limestone [0024].
YONEYAMA and DREISINGER are analogous art as they both are drawn to precipitation of aluminum impurities. 
Regarding claim 5 and in light of the motivation of precipitating aluminum, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of removing impurities such as trivalent aluminum ions remaining in the solution as neutralized precipitates as taught by YONEYAMA, as combined with Einar, by adding a limestone as an alkali as taught by DREISINGER, in order to precipitate Al as Al(OH)3, and thereby arriving at the claimed invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (US 2018/0105896) in view of Einar et al (CA 618826) and Dreisinger (US 2012/0186398) as applied to claim 5 above, and further in view of Campbell et al (US 2006/0228279).  
Yoneyama, as combined with Einar and Dreisinger, teaches a method according to claim 5, as shown above.  
YONEYAMA does not explicitly disclose repeating the step (a) of adding limestone to a residual solution including a valuable metal to remove iron and aluminum, wherein step (a) is repeated at least one time.  
	With respect to the difference, CAMPBELL teaches recovery of cobalt from ore [title], teaches a portion of the precipitated solids from the liquor neutralization step is recycled to the same neutralization step, in a ratio between 1 to 4 parts of recycled solids to freshly precipitated solids (i.e., repeating step (a) of the instant claim at least one time) [0014], and thus meeting the instant claim limitation.
  As CAMPBELL expressly teaches, the neutralization is to hydrolyze and precipitate any Fe (III) and Al [0022].
   YONEHAMA and CAMPBELL are analogous art as they are both drawn to the recovery of cobalt values.  
Regarding claim 12 and in light of the motivation of recovering cobalt values, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the limestone addition of YONEHAMA, as combined with Einar and Dreisinger, by recycling 1 to 4 parts of recycled solids to freshly precipitated solids as .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (US 2018/0105896) in view of Einar et al (CA 618826) as applied to claim 1 above, and further in view of Choi et al (US 2008/0274026).  
Yoneyama, as combined with Einar, teaches a method according to claim 1, as shown above.  
YONEYAMA does not explicitly disclose the step (b) of the instant claim when the sulfide is added, wherein the sulfide includes sodium sulfide (Na2S), sodium hydrogen sulfide (NaHS), in addition to hydrogen sulfide (H2S).  
With respect to the difference, CHOI teaches a process for precipitating high purity metal sulfide [0001], for solution purification and metal recovery [0003] and further teaches precipitation agents including hydrogen sulfide, sodium sulfide and sodium hydrosulfide [0004]. 
	As CHOI expressly teaches, precipitation of metal sulfides, including ZnS and CoS is a long practiced method of solution purification and metal recovery [0003].
	YONEYAMA and CHOI are analogous art as they are both drawn to the field of metal recovery.
Regarding claim 6 and in light of the motivation for metal recovery, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sulfidation of cobalt contained in the sulfuric acid acidic solution as taught by YONEYAMA with the use of precipitation agents including hydrogen sulfide, sodium .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (US 2018/0105896) in view of Einar et al (CA 618826) and Choi et al (US 2008/0274026).  
Regarding claim 9, YONEYAMA discloses a method for manufacturing cobalt sulfide and recovery (i.e., a valuable metal sulfide) including processing with a sulfuric acid acidic solution [abstract];  discloses separating  zinc sulfide before separating cobalt sulfide (i.e., recovering)  [0059].  YONEYAMA further discloses a neutralizer such as calcium carbonate (i.e., adding limestone) is added to the leachate to adjust the pH of a neutralization end solution to be obtained to 4 or less, thereby forming a neutralization end solution that is a mother liquor for recovering nickel and cobalt (i.e., including a valuable metal) [0056].  YONEYAMA further discloses a neutralized precipitate slurry wherein impurities such as trivalent iron ions and aluminum ions remaining in the solution are removed as neutralized precipitates [0056]. YONEYAMA  further discloses blowing amount of hydrogen sulfide gas is 1.5 to 2.5 times the theoretical equivalent amount necessary for sulfidation of cobalt contained in the sulfuric acid acidic solution (i.e., adding sulfuric acid and sulfide to the residual solution from which the iron and the aluminum are removed) [0034, 0035].   Note that in the sulfidation step of Yoneyama, which is equivalent to step (b) of instant claim 9, sulfuric acid is already present in the solution and Yoneyama teaches that the pH is adjusted to be at most 4, which overlaps the instantly claimed range of 4-5.5.  While Yoneyama 
YONEYAMA does not explicitly teach adding sulfuric acid to the residual solution from which the valuable metal sulfide is recovered to remove sulfur.
 With respect to the difference, EINAR teaches a process for recovering metal values, including cobalt and zinc from ores, further teaches [use of hydrogen sulfide to precipitate metals in the form of sulfides [page 2, line 1-5]; [page 9, lines 11-14].  
As EINAR expressly teaches, sulfuric acid is a product of the sulfidation reaction (i.e., sulfuric acid is already present, thus avoiding the need for separately adding sulfuric acid to the residual solution from which the valuable metal sulfide is recovered) [page 9, line 17].   
	YONEYAMA and EINAR are analogous art as they are both drawn to the field of metal recovery.
In light of the motivation for the recovery of valuable metal sulfide in presence of sulfuric acid, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sulfidation of cobalt contained in the sulfuric acid acidic solution as taught by YONEYAMA by generation of sulfuric acid as taught by EINAR in order to complete the sulfidation reaction and thereby arrive at the claimed invention.  
YONEYAMA in view of EINAR does not disclose adding sulfuric acid to the residual solution from which the valuable metal sulfide is recovered to remove sulfur. 
 	However, the recitation in the claims that the sulfuric acid addition is “to remove sulfur” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that EINAR disclose sulfuric acid as presently claimed, it is clear that the sulfuric acid of EINAR would be capable of performing the intended use, i.e. to remove sulfur, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  
Yoneyama does not expressly teach that the sulfur removed is in the form of hydrogen sulfide.  
CHOI discloses degassing step to remove H2S, including air as stripping gas wherein the stripped gas is hydrogen sulfide ([Fig. 1]; [0036]; [0017 and Fig.1].  
Further regarding claim 9, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to remove sulfur, in the form of hydrogen sulfide, via degassing, as taught by Choi, if one so desired.  

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (US 2018/0105896) in view of Einar et al (CA 618826) as applied to claim 17 above, and further in view of Dreisinger (US 2012/0186398).  
Yoneyama, as combined with Einar, teaches a method according to claim 17, as shown above.  

YONEYAMA does not explicitly disclose adding the limestone at a pulp density of 20% by weight to 30% by weight.  
With respect to the difference, EINAR teaches a process for recovering metal values, including cobalt and zinc from ores, with ore suspensions initially containing from about 20 to 50% solids (i.e., pulp density of 20 to 50% by weight), wherein the ingredients are shown as % by weight on dry basis ([page 2, line 1-5]; [page 4, line 28]; [page 7, Line 10]), thus overlapping the range as presently claimed.  
As EINAR expressly teaches, water present during the leaching operation serves the function of dissolving the metal content solubilized by the action of the acid [page 4, line 24-26]. EINAR further expressly teaches proper ore pulp dilution (i.e., density) is achieved by concentrating the tailing wash liquor, if needed before recycle, in order  recover nickel and cobalt values [page 15, line 22 to page 16, line 5].  
YONEYAMA and EINAR are analogous art as they are both drawn to recovering cobalt and zinc values.
In light of the motivation of recovering valuable metal values, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the limestone addition of YONEYAMA, as combined with Einar, by adjusting the water present to achieve 20-50% solids by weight in the ore suspension as taught by EINAR in order to have sufficient water for dissolving the metal content solubilized by the action of acid and thereby arrive at the claimed invention.  
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
YONEYAMA in view of EINAR does not disclose the step at pH of 5 to 6.
With respect to the difference, DREISINGER expressly teaches leaching of cobalt from iron-containing ores [title], further teaches removal of contaminants, including iron and aluminum using alkali from the cobalt containing solution  [0024], wherein the alkali includes limestone and lime in the range of pH from 3.5 to 5.5, (i.e., overlapping the range as presently claimed [0024].  
As DREISINGER expressly teaches, contaminants, including iron and aluminum are precipitated using limestone [column 4, lines 47].
YONEYAMA and DREISINGER are analogous art as they are both drawn to removal of iron and aluminum from recovery of cobalt. 
Regarding claims 18 and 20 and in light of the motivation of precipitation of iron and aluminum contaminants in the recovery of cobalt, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the limestone addition of YONEYAMA, as combined with Einar, by adjusting the pH between 3.5 to 5.5 as taught by DREISINGER in order to precipitate iron and aluminum from the cobalt solution and thereby arrive at the claimed invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Further regarding the step (c) limitation of claim 20, it is noted that in the sulfidation step of Yoneyama, which is equivalent to step (c) of instant claim 17, sulfuric acid is already present in the solution and Yoneyama teaches that the pH is adjusted to be at most 4, which overlaps the instantly claimed range of 4-5.5.  While Yoneyama may not word this in the exact manner as claimed, i.e. adding the sulfuric acid for the purpose of adjusting pH, sulfuric acid is nevertheless present and the same pH is achieved, at least at the overlapping portions.  

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive.  
Applicant appears to make two main arguments.  The first argument appears to point out fundamental differences between the prior art process of Yoneyama and the instantly claimed process.  To that end, none of these alleged differences appear to be claimed.  Instant claim 2, for example, sets forth generic steps that can be applied to any process insomuch as the claimed materials are present in solution.  As shown above, Yoneyama teaches substantially identical process steps.  
The second argument appears to point out that the claimed invention refers to copper and manganese as impurities, whereas Yoneyama, in referring to the presence of the same elements, calls them valuable metals.  Respectfully, it is not clear how this affects the rejection of record.  Again, Yoneyama alone appears to teach a substantially 3 and second selectively recover sulfides of zinc and cobalt.  
While discussed above, this portion of the rejection is pertinent to Applicant’s arguments, and is repeated below: 
In summary of steps (a) and (b) of claim 2, step (a) requires the removal of iron and aluminum from a residual solution by adding limestone (CaCO3) thereto, and step (b) requires recovery of valuable metal sulfides by adding sulfuric acid and sulfide to the solution after iron and aluminum have been removed.  Claim 2 further requires that the residual solution comprises at least iron and aluminum (to be removed at step (a)), cobalt and zinc (presumably recovered at step (b)), and copper and manganese impurities, which are not taught to be removed in said claim.  
Regarding step (a), Yoneyama expressly teaches the removal of impurities such as iron ions and aluminum ions as neutralized precipitates at the step in which calcium carbonate is added (pars. 55-56).  
Regarding step (b), Yoneyama expressly teaches the addition of sulfide for the purpose of recovering intended metal sulfides, wherein zinc, if present, can be selectively separated as a sulfide before separating nickel and cobalt as sulfides (par. 59).  Note that the potentially present contents of copper and manganese are never taught to be removed and/or recovered by Yoneyama.  Further, as the steps themselves appear to be substantially identical to those claimed, it is not expected that copper and/or manganese would be recovered in the process of Yoneyama yet remain behind in solution in the claimed process.  

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private AIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.